Evans, Judge,
dissenting. The trial court refused to allow plaintiff to introduce into evidence a written document which would have contradicted one of defendant’s witnesses. The witness, Morris Bryan, testified that he had never made a statement, written or oral, to the effect that this mill had been completed to his complete satisfaction. Plaintiff’s counsel then tendered the writing in evidence, which showed the witness had signed a contradictory written statement. The witness attempted to explain that he was referring only to "the building.” The court excluded the writing, and the majority opinion seeks to justify this ruling by stating: "However, the transcript reveals that once the witness understood that the 'statement’ was the release, he explained that it was made after the corrections, that it was intended as only an acknowledgment of the structural soundness of the building and that it certainly did not mean that he was 'completely satisfied.’ ” But the writing itself — repelled by the court — contradicted the witness’ explanation, in that it contained the following language, to wit: "All of the alleged defects pertaining to the alleged building site, building and interiors thereof have now been corrected to releasors full satisfaction.” (Emphasis supplied!) The writing shows that more than the building was involved in the writing signed by the witness, to wit, building site, and interiors.
The majority opinion cites for support Corley v. State, 171 Ga. 530 (156 SE 196), but there the writing was *537irrelevant; and cites Harris v. Giles, 85 Ga. App. 688 (69 SE2d 892), which, at page 692 shows that the writing related to a separate and distinct matter and had nothing to do with that case, and contradicted no testimony. But in the case sub judice the writing was not irrelevant — it related specifically to this case and was impeaching in character.
Under Code § 38-1803 such a writing is admissible for the purpose of impeachment, where it contains contradictory statements as to matters relevant to his testimony and to the case. See Hodges v. Haverty, 115 Ga. App. 199 (2) (154 SE2d 276), also see Code § 70-203.
And although the majority opinion in this court decides the witness had satisfactorily explained his contradictory statement, the law does not delegate to this court, nor to the court below, the right or power to determine whether a satisfactory explanation has been made; that function lies solely with the jury, and the jury was entitled to have the writing admitted in evidence so they might consider it and balance it against any explanation made by the witness; so in the final analysis the jury, and not the court must determine whether the contradicting statement has been satisfactorily explained and whether the witness had been impeached. Sweet v. Awtrey, 70 Ga. App. 334, 340 (28 SE2d 154); Shannon v. Smith, 96 Ga. App. 131, 137 (99 SE2d 569); Travelers Ins. Co. v. Miller, 104 Ga. App. 554 (2a) (122 SE2d 268).
I therefore respectfully dissent and would reverse the lower court.
I am authorized to state that Chief Judge Bell and Judges Pannell and Deen concur in this dissent.